Cohn, J.
(concurring). While I agree with the views expressed by the Presiding Justice in his dissenting opinion as to error in the initial rulings of the Trial Judge, I believe that later instructions to the jury cured the harm. (People v. Leyra, 304 N. Y. 468, 471.) The court carefully admonished the jury to completely disregard the objectionable statement contained in the confession of Benjamin, and to consider such confession, with the questionable portion stricken, as binding only upon the defendant who made it. It will be presumed that the jurors obeyed the instructions. (People v. Wilson, 141 N. Y. 185, 191; People v. Warder, 231 App. Div. 215, 219.) In view of the other testimony in this case, the court’s rulings could scarcely have operated to the prejudice of appellant. .
Accordingly, I concur and vote to affirm.